TIT     AvA    [yURflmtk Moo A/i r^a&rc/s* &(<
lMt£ Tr;vi££.\nPLs ^//!£<L 1 <^><^ ^^{ wos &PPl_£l



Or
6cA \      W?l/l ^.._     __             .
£?ri\    Praxis     U uJilUnA wyUn/r\&   to Sk&c^J /F
                                   '/16> io                            I
Oia     CcxA&    ^QO hi=iP /i/i£s luUm 7 s7siAA           ricunsi,^^

Z1T WD           THAfo (\      V<OCJ


          &>D &L2ss Vou                      ^d dtifPY

                                         d          roo /auD
                                   ~~K




                                                    ^&uc Truly




                                               RECEIVED IN
                                         COURT OF CRIMINAL APPEALS'

                                               NOV 30 2015



<L£,